Citation Nr: 0100297	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for polysubstance 
abuse, claimed as secondary to post-traumatic stress 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent rating 
for post-traumatic stress disorder.  This appeal also arises 
before the Board from an October 1993 rating decision which 
denied the veteran's claim that substance abuse be considered 
in rating his post-traumatic stress disorder.

This claim was previously before the Board and was the 
subject of an October 1996 remand, which sought an 
examination of the veteran's disabilities.  That development 
has been completed and this claim is again before the Board.

The veteran's claim of entitlement to an increased rating for 
post-traumatic stress disorder is addressed in the remand 
attached to this decision.


FINDING OF FACT

The evidence shows that the veteran's polysubstance abuse is 
proximately due to or the result of his service-connected 
post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
polysubstance abuse, secondary to post-traumatic stress 
disorder, are met and service connection therefor is granted, 
subject to the limitations of 38 U.S.C.A. § 1110 and the 
holding of Barela v. West, 11 Vet. App. 280 (1998).  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his polysubstance abuse was 
incurred in or aggravated by service, is proximately due to 
or the result of his service-connected post-traumatic stress 
disorder and that service-connection for polysubstance abuse 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are supported by the evidence, 
and entitlement to service connection for polysubstance abuse 
is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).

Here, the veteran alleges that his polysubstance abuse is 
proximately due to or the result of his post-traumatic stress 
disorder, or is a nonservice-connected disability aggravated 
by his post-traumatic stress disorder.

A December 1993 private physician's letter provides an 
opinion that the veteran's post-traumatic stress disorder and 
alcohol use are related to each other and not separate 
entities.  The veteran stated that he self-medicated with 
drugs to relieve flashbacks and nightmares.  It was the 
physician's opinion that his history of polysubstance 
dependency was directly related to his post-traumatic stress 
disorder and the physician felt that the two should be seen 
as one syndrome.

In a February 1997 VA post-traumatic stress disorder 
examination report, the examiner stated that

There is a general hypothesis available 
in the scientific literature that the 
substance abuse problems of a variety of 
sorts are common in patients with combat 
related stress disorder and represent an 
attempt to self medication of symptoms.  
[The veteran] has probably been exposed 
to this concept by well meaning 
therapists.  It is important to note that 
the concept in general is unproven in the 
scientific literature, but remains a 
theory only.  This need not suggest that 
in any given clinical case, substance 
abuse may be not be a form of self 
medication.  In other words, substance 
abuse may be a form of self medication 
for specific symptoms in specific cases.  
There is no way to disprove or prove this 
definitively in any given case.  
Concerning the time sequence of [the 
veteran's] substance abuse, it is very 
clear that he began to drink, at times 
excessively, in social situations prior 
to his military experience, and this need 
not suggest that his exacerbation of the 
drinking habit both during and subsequent 
to military service may not be related to 
an attempt at self-medication for 
specific symptoms.  In fact, I believe 
that the exacerbation of drinking may 
well be related to attempts at medicating 
specific symptoms.  I believe this 
because the symptoms he suggests as 
target symptoms for alcohol consumption 
such as insomnia and such as heightened 
anxiety and the intrusion of unwanted 
distress and memories, are symptoms that 
could be relieved by a level of sedation 
achieved by alcohol intoxication.  It is 
not as though the story is simply one of 
a global statement that alcohol relieves 
"my PTSD symptoms."  This is a common 
statement by less articulate patients 
than [the veteran].  I think it is 
equally clear that his use of marijuana 
and cocaine began during or subsequent to 
Vietnam and those usages could more 
easily be construed as responses to the 
development of post-traumatic stress 
disorder symptoms.  However, this is not 
in general the case [the veteran] wants 
to make.

What I am suggesting is that if he is 
attempting to draw a connection that is a 
false connection, he is doing a 
remarkably poor job.  For a man of his 
average intelligence and articulateness, 
I believe that he is not confabulating 
the connection between the two, but is 
indeed attempting to describe the very 
complex situation.  The fact remains, 
however, that there is no objective acid 
test for connection the severity or the 
presence of post-traumatic stress 
disorder symptoms with the presence or 
severity of alcohol consumption in his 
case or any other. 

The Board has examined the evidence and finds that the 
physician's statements provide evidence making it as likely 
as not that the veteran's polysubstance abuse is proximately 
due to or the result of his post-traumatic stress disorder.  
Therefore, as the evidence is at least in equipoise, the 
Board finds that service connection for polysubstance abuse, 
secondary to post-traumatic stress disorder, is warranted.

The Board notes that 38 U.S.C. § 1110 (West 1991) prohibits 
the payment of "compensation" for disability due to alcohol 
and drug abuse.  However, the United States Court of Appeals 
for Veterans Claims has held that while the statute prohibits 
compensation for disability due to alcohol and drug abuse, it 
does not bar an award of secondary service connection for 
disability due to abuse of alcohol or drugs.  Barela v. West, 
11 Vet. App. 280 (1998).

Therefore, the Board finds that the criteria for entitlement 
to service connection for polysubstance abuse, secondary to 
post-traumatic stress disorder, are met and service 
connection therefor is granted, subject to the limitations of 
38 U.S.C.A. § 1110 and the holding of Barela v. West, 11 Vet. 
App. 280 (1998). 38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.310 (2000).


ORDER

Entitlement to service connection for polysubstance abuse, 
secondary to post-traumatic stress disorder, is granted, 
subject to the limitations of 38 U.S.C.A. § 1110 and the 
holding of Barela v. West, 11 Vet. App. 280 (1998).


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In Barela v. West, 11 Vet. App. 280 (1998), the Court vacated 
and remanded a Board decision regarding entitlement to 
service connection for substance abuse, secondary to a mental 
disorder.  The Court stated that in deciding the issue, "it 
may also be necessary to consider whether the appellant's 
claim is a wholly separate claim for service connection for 
drug and alcohol abuse secondary to his service-connected 
PTSD or whether it would be more properly characterized as 
one for an increased rating for PTSD based on the appellant's 
alcohol and drug abuse." Barela v. West, 11 Vet. App. 280, 
283 (1998).  The Board recognizes that compensation for a 
disability resulting from the abuse of alcohol or drugs is 
prohibited by 38 U.S.C.A. § 1110 (West 1991).

Here, the Board has granted service connection for 
polysubstance abuse, secondary to post-traumatic stress 
disorder, in the decision preceding this remand.  However, 
that decision is not determinative as to whether the 
polysubstance abuse should be considered as a separate 
disability or as symptomatology of the veteran's post-
traumatic stress disorder.  Therefore, the Board feels that 
the RO should be provided the opportunity to rate the 
veteran's post-traumatic stress disorder and to determine 
whether or not the veteran's polysubstance abuse 
symptomatology should be considered in assigning a rating for 
the veteran's post-traumatic stress disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the issue on 
appeal and should provide a finding as to 
whether or not the veteran's 
polysubstance abuse may be considered as 
symptomatology of his post-traumatic 
stress disorder in rating his post-
traumatic stress disorder.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to report for a scheduled 
examination or failure to cooperate with any requested 
development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

